 



EXHIBIT 10.1
AMENDED & RESTATED
EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), amends
and restates that certain Amended and Restated Employment Agreement by and
between Thermo Fisher Scientific Inc. (formerly Thermo Electron Corporation), a
Delaware corporation (together with its successors and assigns permitted under
this Agreement, the “Company”), and Marijn Dekkers (the “Executive”), dated as
of November 21, 2002, including any amendments or restatements thereto (the
“Prior Agreement”). The effective date of this Amended and Restated Employment
Agreement is April 7, 2008 (the “Effective Date”).
WITNESSETH
     WHEREAS, the Company and the Executive desire to amend and restate the
Prior Agreement in accordance with the terms set forth in this Agreement;
     NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein and for other good and valuable consideration, the receipt of
which is mutually acknowledged, the Company and the Executive (individually a
“Party” and together the “Parties”) agree as follows:
     1. Definitions.
          (a) “Accrued Obligations” shall have the meaning set forth in
Section 10(a)(i) of this Agreement.
          (b) “Affiliate” of a person or other entity shall mean a person or
other entity that directly or indirectly controls, is controlled by, or is under
common control with the person or other entity specified.
          (c) “Base Salary” shall mean the salary provided for in Section 4
below or any increased salary granted to the Executive pursuant to Section 4.
          (d) “Board” shall mean the Board of Directors of the Company.
          (e) “Cause” shall mean:
          (i) the Executive commits a felony or any crime involving moral
turpitude, or any conduct by the Executive that would reasonably be expected to
result in a material injury to the Company if he were retained in his position,
in each case as determined by the Board;
          (ii) in carrying out his duties, the Executive intentionally engages
in conduct that constitutes gross neglect or gross misconduct or any material
violation of this Agreement or any material violation of applicable Company rule
or policy, the violation of which amounts to gross neglect or gross misconduct,
which, in each case that is curable, is not cured by the Executive within
30 days following written notice of such conduct from the Board; or





--------------------------------------------------------------------------------



 



          (iii) the Executive’s willful failure to respond to reasonable
requests made by the full Board (or by a committee of the Board that has been
established by the full Board) in connection with (1) a bona fide internal
investigation relating to the Company that has been approved by the full Board
(or by a committee of the Board that has been established by the full Board) or
(2) a bona fide investigation relating to the Company by a federal or state
regulatory or law enforcement authority, or the Executive’s willful destruction
of documents or other materials known by Executive to be relevant to such
investigation, or the Executive’s willful destruction of documents or other
materials not in accordance with Company policies (including any Company
retention policy), or the Executive’s willful inducement of others to fail to
cooperate or to produce documents or other materials, in each case which has
continued for more than 30 days following written notice of such failure from
the Board. Any determination to terminate Executive’s employment for Cause as
provided above shall be made by the full Board following any applicable cure
period as provided above and following an opportunity for Executive to be heard
by the full Board.
          (f) “Code” shall mean the Internal Revenue Code of 1986, as amended.
          (g) “Disability” shall mean the Executive’s inability, due to physical
or mental incapacity, to substantially perform his duties and responsibilities
as provided in this Agreement for 180 days (including weekends and holidays ) in
any 365-day period. The existence of any such physical or mental incapacity
shall be determined by a medical doctor selected by the Company and the
Executive. If the Parties cannot agree on a medical doctor, each Party shall
select a medical doctor and the two doctors shall select a third who shall be
the approved medical doctor for this purpose.
          (h) “Effective Date” shall have the meaning set forth in the preamble
to this Agreement.
          (i) “Executive Retention Agreement” shall mean that certain Executive
Retention Agreement by and between the Executive and the Company dated as of
November 21, 2002.
          (j) “Exercise Period” shall mean the maximum period in which stock
options granted to the Executive are exercisable pursuant to the applicable
award agreement under which such stock options were granted (i.e., the period
ending on such stock option’s stated expiration date).
          (k) “Good Reason” shall mean termination by the Executive of his
employment, after written notice to the Company within 30 days following the
occurrence of any of the following events without his consent:
          (i) a reduction in the Executive’s then current Base Salary or
Reference Bonus Amount opportunity;
          (ii) the removal by the Board of Executive from any position described
in Section 3 of this Agreement;

2



--------------------------------------------------------------------------------



 



          (iii) a material diminution in the Executive’s duties or
responsibilities, including the assumption by the Board (in its entirety or by
an member(s)) of any duty or responsibility that was previously the duty or
responsibility of the Executive or his reports (other than bona fide temporary
assumptions connected with the departure of one or more of his reports, provided
that the Company in good faith is conducting a search for a replacement);
          (iv) a change in the reporting structure so that (A) the Executive
reports to any single person, or so that the Executive reports to any person(s)
or entity other than the full Board, or (B) any officer or other member of
senior management of the Company (including the Chief Operating Officer, Chief
Financial Officer and General Counsel) reports to any person or entity other
than the Executive (either directly or with the Executive’s consent to another
officer or member of senior management of the Company who reports to the
Executive);
          (v) the failure of the Company to obtain the assumption in writing of
its obligation to perform this Agreement by any successor to all or
substantially all of the assets of the Company within 15 days after a merger,
consolidation, sale or similar transaction; or
          (vi) a material breach of this Agreement by the Company.
     Notwithstanding anything to the contrary, any action or event taken by the
Board in good faith after receiving advice of counsel to comply with any
applicable law, regulation, rule, order or other legal requirement, shall not
constitute Good Reason. Following written notice from the Executive, as
described above, the Company shall have 30 days in which to cure. If the Company
fails to cure, the Executive’s termination shall become effective on the 31st
day following the written notice.
          (l) “Pro-Rata Bonus” shall mean a pro-rata annual cash incentive award
for the year in which the Termination Date occurs (for the period through the
Termination Date), based on the amount of the annual cash incentive award that
would otherwise have been paid to the Executive based on his Reference Bonus
Amount under the Company’s annual cash incentive award plan for such year, after
giving effect to any determination (including so-called “negative discretion”)
by the Board or the Compensation Committee of the Board under such annual cash
incentive award plan (such determinations in a manner consistent with how such
determinations are applied with respect to the other named executive officers of
the Company for such year), payable when annual cash incentive awards are
normally paid to other executives.
          (m) “Severance Bonus” shall have the meaning set forth in
Section 10(a)(i) of this Agreement.
          (n) “Stock” shall mean the common stock of the Company.
          (o) “Termination Date” shall mean in the case of either a voluntary or
involuntary termination, the last day upon which Executive works. In the event
of the Executive’s death, the Termination Date is the date of death. In the case
of a Disability, the Termination Date is the date upon which the Executive
receives written notice from the Board

3



--------------------------------------------------------------------------------



 



that it has deemed him to have a Disability, but in no event before the
Executive is determined to have a Disability (as the term is defined in
Section 1(h)).
     2. Term of Employment, Effect on Prior Agreements.
          (a) The Term of Employment (“Term” or “Term of Employment”) under this
Agreement shall extend until December 31, 2017. Notwithstanding the foregoing,
the “Term of Employment” hereunder may be earlier terminated by either Party in
accordance with the provisions of Section 10.
          (b) Effect on Prior Agreements, Equity Awards. It is specifically
acknowledged, understood and agreed by the Parties that this Agreement amends
and restates the Prior Agreement, as of the Effective Date; provided, however,
that nothing contained herein shall amend or restate the terms of any restricted
stock or stock option granted to the Executive prior to March 1, 2008 in a
manner that would be adverse to the Executive, including any provision herein
relating to vesting or term of exercise.
     3. Position, Duties and Responsibilities.
          (a) During the Term of Employment, the Executive shall be employed as
the President and Chief Executive Officer of the Company. Executive shall devote
his full working time and efforts to the business and affairs of the Company.
          (b) The Executive shall be responsible for such duties and
responsibilities that are assigned to him from time to time by the full Board.
          (c) The Executive, in carrying out his duties under this Agreement,
shall report directly to the full Board, and each officer or other member of
senior management of the Company (including the Chief Operating Officer, Chief
Financial Officer and General Counsel) shall report to the Executive (either
directly or with the Executive’s consent to another officer or member of senior
management of the Company who reports to the Executive);.
          (d) In the event of a termination of employment of the Executive for
any reason, the Executive shall immediately resign as a member of the Board of
the Company and each of its Affiliates, unless requested by the Board to remain
in any such position.
          (e) Nothing herein shall preclude the Executive from (i) serving on
the boards of directors of a reasonable number of other corporations subject to
the approval of the Board in each case, (ii) serving on the boards of a
reasonable number of trade associations and/or charitable organizations,
(iii) engaging in charitable activities and community affairs, and (iv) managing
his personal investments and affairs, provided that such activities set forth in
this Section 3(e) do not materially interfere with the proper performance of his
duties and responsibilities hereunder.
     4. Base Salary. The Executive shall be paid an annualized Base Salary,
payable in accordance with the regular payroll practices of the Company, of
$1,165,000 (effective as of April 1, 2008), which amount shall be subject to
review annually and may be increased (but not decreased) in the discretion of
the Board.

4



--------------------------------------------------------------------------------



 



     5. Annual Cash Incentive Award. During the Term of Employment, the
Executive shall participate in the annual cash incentive award program of the
Company. Under such program, the Executive shall have a reference bonus each
calendar year equal to 125% of the Executive’s then current Base Salary (the
“Reference Bonus Amount”), prorated for partial years. The actual bonus paid
will be a multiple of the Reference Bonus Amount (from zero (0) to two (2) times
the Reference Bonus Amount). The actual multiple will reflect a variety of
subjective and objective factors, as determined by the Board. The Executive
shall be paid his annual cash incentive award at the same time that other senior
executives are paid their annual cash incentive awards.
     6. Equity Incentive Awards. During the Term, the Executive shall be
eligible to receive equity incentive awards, including options to purchase
shares of Stock, as determined by the Compensation Committee of the Board. Any
such equity incentive awards shall be granted in accordance with the terms and
conditions of the applicable equity incentive plan then in effect. Each grant
will be evidenced by an award agreement issued under the plan, which shall be
executed by the Executive and the Company and the terms of which shall be
consistent with the terms of this Agreement. Notwithstanding anything to the
contrary, the second sentence of Section 10.7 of the Company’s 2001 Equity
Incentive Plan shall not apply to any equity incentive awards previously or
hereafter granted to the Executive. Further notwithstanding anything to the
contrary, any termination of the Executive’s employment that is not a
termination by the Company for Cause under this Agreement, shall under no
circumstance be treated as a termination for “cause” under any equity incentive
awards previously or hereafter granted to the Executive.
     7. Employee Benefit Programs. During the Term, the Executive shall be
entitled to participate in all employee pension and welfare benefit plans and
programs made available to the Company’s senior level executives or to its
employees generally, as such plans or programs may be in effect from time to
time, including, without limitation, pension, profit sharing, savings and other
retirement plans or programs, medical, dental, hospitalization, short-term and
long-term disability and life insurance plans, accidental death and
dismemberment protection, travel accident insurance, and any other pension or
retirement plans or programs and any other employee welfare benefit plans or
programs that may be sponsored by the Company from time to time, including any
plans that supplement the above-listed types of plans or programs, whether
funded or unfunded. In no way limiting the foregoing, during the Term the
Company will maintain, at its cost, term life insurance on the life of the
Executive for the benefit of his beneficiaries with a face amount equal to at
least $3,000,000. The Executive shall be entitled to four weeks paid vacation
per year of employment.
     8. Perquisites. During the Term, the Executive shall be entitled to
participate in all of the Company’s executive perquisites in accordance with the
terms and conditions of such arrangements as are in effect from time to time for
the Company’s senior-level executives, including without limitation, the
Company’s automobile reimbursement arrangement.
     9. Reimbursement of Business and Other Expenses. The Executive is
authorized to incur reasonable expenses in carrying out his duties and
responsibilities under this Agreement including, without limitation, reasonable
legal fees incurred in the negotiation and preparation of

5



--------------------------------------------------------------------------------



 



this Agreement, and the Company shall promptly reimburse him for such expenses,
subject to documentation in accordance with the Company’s policy.
     10. Termination of Employment During the Term.
          (a) Termination Due to Death. In the event that the Executive’s
employment is terminated due to his death, his estate or his beneficiaries, as
the case may be, shall be entitled to the following benefits:
          (i) the sum of (1) the Executive’s Base Salary through the end of the
month during which the Termination Date occurs (to the extent not previously
paid) (2) a pro-rata annual cash incentive award for the year in which the
Termination Date occurs, based on the Reference Bonus Amount for such year,
payable when annual cash incentive awards are normally paid to other executives
(to the extent not previously paid) (the “Severance Bonus”), (3) any earned but
unpaid annual cash incentive award for the year prior to the year in which the
Termination Date occurs, payable when annual cash incentive awards are normally
paid to other executives (the sum of the amounts described in clauses (1),
(2) and (3), together with expense reimbursements or other amounts payable to
the Executive under any benefit plan or policy of the Company or otherwise,
shall be hereinafter referred to as the “Accrued Obligations”);
          (ii) all outstanding stock options shall become fully vested and all
stock options granted prior to November 21, 2002 shall remain exercisable until
two (2) years from the Termination Date (but in no event beyond the end of each
such stock option’s Exercise Period) and all stock options granted on or after
November 21, 2002 shall remain exercisable until three (3) years from the
Termination Date (but in no event beyond the end of each such stock option’s
Exercise Period); and
          (iii) the transfer restrictions on all outstanding restricted stock,
restricted stock units and other equity awards granted to the Executive that are
subject to time-based vesting at the time of termination shall lapse.
     All payments owing to the Executive’s estate or beneficiaries, as the case
may be, shall be made in a lump sum payment within 30 days of the date of
Executive’s death.
          (b) Termination Due to Disability. In the event that the Executive’s
employment is terminated by either party due to his Disability, he shall be
entitled to the following benefits:
          (i) disability benefits in accordance with the long-term disability
(“LTD”) program then in effect for senior executives of the Company;
          (ii) Base Salary through the end of the LTD elimination period;
          (iii) the Accrued Obligations;
          (iv) all outstanding stock options shall become fully vested and all
stock options granted prior to November 21, 2002 shall remain exercisable until
two (2)

6



--------------------------------------------------------------------------------



 



years from the Termination Date (but in no event beyond the end of each such
stock option’s Exercise Period ) and all stock options granted on or after
November 21, 2002 shall remain exercisable until three (3) years from the
Termination Date (but in no event beyond the end of each such stock option’s
Exercise Period);
          (v) the transfer restrictions on all outstanding restricted stock,
restricted stock units and other equity awards granted to the Executive that are
subject to time-based vesting at the time of termination shall lapse; and
          (vi) the Executive shall be entitled to continued participation at
Company expense in all medical and dental insurance coverage in which he was
participating on the Termination Date until the longer of (x) the remaining Term
of the Agreement following the Termination Date, (y) 24 months following the
Termination Date and (z) the date, or dates, he receives equivalent coverage and
benefits under the plans and programs of a subsequent employer.
     In no event shall a termination of Executive’s employment for Disability
occur until the Party terminating his employment gives written notice to the
other Party in accordance with Section 24 below, and until Executive is
determined to have a Disability as such term is defined in Section 1(g). All
payments owing to the Executive under this subsection shall be made to the
Executive in a lump sum payment within 30 days of the Termination Date;
provided, however, that if the Executive is a “specified employee” within the
meaning of Section 409A of the Code and the guidance issued thereunder on the
Termination Date, then such payments shall be delayed until the date that is six
months and one day following the Termination Date, if and to the extent required
to comply with Section 409A of the Code.
          (c) Termination by the Company for Cause. In the event the Company
terminates the Executive’s employment for Cause, he shall be entitled to the
following benefits:
          (i) the Accrued Obligations, excluding the Severance Bonus and
excluding Base Salary between the Termination Date and the end of the month
during which the Termination Date occurs;
          (ii) no further vesting of stock options shall occur and all vested
options shall remain exercisable until the expiration of the “Limited Term.” For
purposes hereof, the Limited Term shall be, (1) in the case of options granted
after 2004, 10 days following the Termination Date, and (2) in the case of
options granted before 2005, 90 days following the Termination Date, but not in
either case beyond the end of each such stock option’s Exercise Period.
Notwithstanding the foregoing, if at any time during the Limited Term the
Executive is prohibited from exercising options or selling shares of Company
stock by reason of (A) a Company policy, including the Company’s insider trading
policy, or (B) any legal or regulatory restriction or limitation (in each case,
a “Period of Restriction”), then the Limited Term shall end on the later of the
date described in the preceding sentence or the date which is 10 days following
the end of the Period of Restriction, but not in either case beyond the end of
each such stock option’s Exercise Period; and

7



--------------------------------------------------------------------------------



 



          (iii) all restricted stock, restricted stock units and other equity
awards granted to the Executive, under this Agreement or any other agreement, as
to which transfer restrictions have not lapsed shall be forfeited.
     All payments owing to the Executive under this subsection shall be made to
the Executive in a lump sum payment within 30 days of the Termination Date;
provided, however, that if the Executive is a “specified employee” within the
meaning of Section 409A of the Code and the guidance issued thereunder on the
Termination Date, then such payments shall be delayed until the date that is six
months and one day following the Termination Date, if and to the extent required
to comply with Section 409A of the Code.
          (d) Termination without Cause or for Good Reason. In the event the
Executive’s employment is terminated by the Company without Cause or by the
Executive with Good Reason (but not in any event as a result of Disability,
death, or as the result of a termination with Cause or without Good Reason), the
Company shall pay to the Executive the Pro-Rata Bonus and the Accrued
Obligations, excluding the Severance Bonus. In addition, the Executive shall be
entitled to the following:
          (i) the Company shall pay to the Executive the aggregate of following
amounts in a lump sum payment within 30 days of the Termination Date; provided,
however, that if the Executive is a “specified employee” within the meaning of
Section 409A of the Code and the guidance issued thereunder on the Termination
Date, then such payments shall be delayed until the date that is six months and
one day following the Termination Date, if and to the extent required to comply
with Section 409A of the Code:
          (A) the sum of the Base Salary for the 36-month period following the
Termination Date; and
          (B) three (3) times the Reference Bonus Amount;
          (ii) for two (2) years after the Termination Date, the Company shall
continue to provide medical and dental benefits to the Executive and the
Executive’s family at least equal to those which would have been provided to
them if the Executive’s employment had not been terminated, in accordance with
the applicable medical and dental benefit plans in effect on the Termination
Date and in which Executive participated as of such date or, if more favorable
to the Executive and his family, in effect generally at any time thereafter with
respect to other peer executives of the Company and its affiliated companies;
provided, however, that if the Executive becomes reemployed with another
employer and is eligible to receive medical and dental benefits from such
employer on terms at least as favorable to the Executive and his family as those
being provided by the Company, then the Company shall no longer be required to
provide those particular benefits to the Executive and his family. In addition,
in the event the Executive receives such benefits pursuant to the preceding
sentence for the entire two-year period and as of the end of such two-year
period the Executive is not eligible to receive medical and dental benefits from
a subsequent employer, then at the end of such two-year period the Company shall
make a lump sum payment to the Executive in an amount equal to the Company’s
cost of providing such medical and dental benefits pursuant to the preceding

8



--------------------------------------------------------------------------------



 



sentence for a one-year period, with such amount based on the relevant rates in
effect as of the last day of such two-year period;
          (iii) all outstanding stock options shall become fully vested and all
stock options granted prior to November 21, 2002 shall remain exercisable until
two (2) years from the Termination Date (but in no event beyond the end of each
such stock option’s Exercise Period ) and all stock options granted on or after
November 21, 2002 shall remain exercisable until three (3) years from the
Termination Date (but in no event beyond the end of each such stock option’s
Exercise Period);
          (iv) the transfer restrictions on all outstanding restricted stock,
restricted stock units and other equity awards granted to the Executive that are
subject to time-based vesting at the time of termination shall lapse; and
          (v) notwithstanding anything to the contrary in this Agreement or in
the Executive Retention Agreement, if the Executive’s employment with the
Company is terminated under circumstances which entitle the Executive to receive
benefits under the terms of the Executive Retention Agreement and this
Agreement, the Executive shall be entitled to benefits equal to the greater of
(1) the benefits due and payable to him under Section 4 of the Executive
Retention Agreement as a result of such termination or (2) the benefits due and
payable to him under this Section 10 as a result of such termination, but not
both. In furtherance thereof, it is the Parties’ understanding that in the event
of a termination under such circumstances, the Executive shall be entitled to
receive benefits payable under Section 10 of this Agreement or Section 4 of the
Executive Retention Agreement (but not both) determined on a benefit by benefit
basis by the Executive and that the term “Other Benefits” as defined in the
Executive Retention Agreement shall not include benefits payable under this
Agreement.
          (e) Voluntary Termination. A termination of employment by the
Executive on his own initiative, other than a termination due to death or
Disability or Good Reason, shall have the same consequences as provided in
Section 10(c) for a termination for Cause. A voluntary termination under this
Section 10(e) shall be effective upon 30 days prior written notice to the
Company.
     All payments owing to the Executive under this subsection shall be made to
the Executive in a lump sum payment within 30 days of the Termination Date;
provided, however, that if the Executive is a “specified employee” within the
meaning of Section 409A of the Code and the guidance issued thereunder on the
Termination Date, then such payments shall be delayed until the date that is six
months and one day following the Termination Date, if and to the extent required
to comply with Section 409A of the Code.
          (f) Taxes.
          (i) In the event that the Company undergoes a “Change in Ownership or
Control” (as defined below), including any Change in Ownership or Control prior
to the Effective Date, and thereafter the Executive becomes eligible to receive
“Contingent Compensation Payments” (as defined below) the Company shall, as soon
as

9



--------------------------------------------------------------------------------



 



administratively feasible after the Executive becomes so eligible determine and
notify the Executive (with reasonable detail regarding the basis for its
determinations) (A) which of the payments or benefits due to the Executive
following such Change in Ownership or Control constitute Contingent Compensation
Payments, (B) the amount, if any, of the excise tax (the “Excise Tax”) payable
pursuant to Section 4999 of the Code, by the Executive with respect to such
Contingent Compensation Payment and (C) the amount of the “Gross-Up Payment” (as
defined below) due to the Executive with respect to such Contingent Compensation
Payment. Within 30 days after delivery of such notice to the Executive, the
Executive shall deliver a response to the Company (the “Executive Response”)
stating either (1) that he agrees with the Company’s determination pursuant to
the preceding sentence or (2) that he disagrees with such determination, in
which case he shall indicate which payment and/or benefits should be
characterized as a Contingent Compensation Payment, the amount of the Excise Tax
with respect to such Contingent Compensation Payment and the amount of the
Gross-Up Payment due to the Executive with respect to such Contingent
Compensation Payment. If the Executive states in the Executive Response that he
agrees with the Company’s determination, the Company shall make the Gross-Up
Payment to the Executive within three (3) business days following delivery to
the Company of the Executive Response. If the Executive states in the Executive
Response that he disagrees with the Company’s determination, then, for a period
of 15 days following delivery of the Executive Response, the Executive and the
Company shall use good faith efforts to resolve such dispute. If such dispute is
not resolved within such 15-day period, such dispute shall be settled by
arbitration in accordance with Section 14 below. The Company shall, within three
(3) business days following delivery to the Company of the Executive Response,
make to the Executive those Gross-Up Payments as to which there is no dispute
between the Company and the Executive regarding whether they should be made. The
balance of the Gross-Up Payments shall be made within three (3) business days
following the resolution of such dispute. The amount of any payments to be made
to the Executive following the resolution of such dispute shall be increased by
the amount of the accrued interest thereon computed at the prime rate announced
from time to time by The Wall Street Journal compounded monthly from the date
that such payments originally were due. In the event that the Executive fails to
deliver an Executive Response on or before the required date, the Company’s
initial determination shall be final.
          (ii) For purposes of this Section 10(f), the following terms shall
have the following respective meanings:
          (A) “Change in Ownership or Control” shall mean a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company determined in accordance with
Section 280G(b)(2) of the Code.
          (B) “Contingent Compensation Payment” shall mean any payment (or
benefit) in the nature of compensation that is made or supplied to a
“disqualified individual” (as defined in Section 280G(c) of the Code) and that
is contingent (within the meaning of Section 280G(b)(2)(A)(i) of the Code) on a
Change in Ownership or Control of the Company.

10



--------------------------------------------------------------------------------



 



          (C) “Gross-Up Payment” shall mean an amount equal to the sum of
(i) the amount of the Excise Tax payable with respect to a Contingent
Compensation Payment and (ii) the amount necessary to pay all additional taxes
imposed on (or economically borne by) the Executive (including the Excise Taxes,
state and federal income taxes and all applicable withholding taxes)
attributable to the receipt of such Gross-Up Payment. For purposes of the
preceding sentence, all taxes attributable to the receipt of the Gross-Up
Payment shall be computed assuming the application of the maximum tax rates
provided by law.
          (g) Outplacement Services. In the event the Executive’s employment
terminates in accordance with Section 10(d), the Company shall provide
outplacement services, including, but not limited to the services of one or more
executive search firms, a personal assistant and such other services that the
Executive believes will assist him in his job search, and pay reasonable
out-of-pocket expenses, each subject to the Executive’s presentation of
appropriate vouchers, invoices or receipts in accordance with such policies and
procedures as the Company from time to time may establish, up to an aggregate of
$50,000, with such services and expense reimbursement to extend until the
earlier of (i) 12 months following the termination of the Executive’s employment
or (ii) the date the Executive secures full time employment.
          (h) Other Benefits. To the extent not previously paid or provided, the
Company shall timely pay or provide to the Executive any other amounts or
benefits, including, but not limited to any deferred compensation amounts,
required to be paid or provided or which the Executive is eligible to receive
following the Executive’s termination of employment for any reason, under any
plan, program, policy, practice, contract or agreement of the Company and its
Affiliates and in accordance with such plan, program, policy, practice, contract
or agreement, except that the Executive waives any rights to severance pay
thereunder.
          (i) Nature of Payments. Any amounts due under this Section 10 are in
the nature of severance payments considered to be reasonable by the Company and
are not in the nature of a penalty.
          (j) No Mitigation; No Offset. The Executive shall not be required to
mitigate the amount of any payment or benefit provided in this Section 10 or
Section 11 by seeking other employment or otherwise. Further, except as provided
in Sections 10(b)(vi), 10(d)(ii) and Section 11(a), the amount of any payment or
benefits provided for in this Section 10 or Section 11 shall not be reduced by
any compensation earned by the Executive as a result of employment by another
employer or be offset by any amount claimed to be owed by the Executive to the
Company.
     11. Retirement Upon Expiration of the Term. In the event that the
Executive’s employment is terminated by the Company without Cause or the
Executive (with or without Good Reason) on or after December 31, 2017, the
Company shall pay to the Executive the Pro-Rata Bonus and the Accrued
Obligations, excluding the Severance Bonus. In addition, the Executive shall be
entitled to the following:

11



--------------------------------------------------------------------------------



 



          (a) for the period beginning on the Termination Date and ending on the
date the Executive becomes eligible for Medicare, or such longer period as may
be provided by the term of the appropriate plan, program, practice or policy,
the Executive and the Executive’s family shall be permitted to continue to
participate, at Executive’s expense based on the applicable COBRA premium rate,
in the Company’s medical and dental benefit plans in effect generally with
respect to other peer executives of the Company and its affiliated companies;
provided, however, that if the Executive becomes reemployed with another
employer and is eligible to receive medical and dental benefits from such
employer on terms at least as favorable to the Executive and his family as those
being provided by the Company, then the Company shall no longer be required to
provide those particular benefits to the Executive and his family;
          (b) except as otherwise provided in an applicable stock option
agreement, all outstanding stock options shall become fully vested, and all
outstanding stock options shall remain exercisable until the end of each such
stock option’s Exercise Period; and
          (c) except as otherwise provided in an applicable award agreement, the
transfer restrictions on all outstanding restricted stock, restricted stock
units and other equity awards granted to the Executive that are subject to
time-based vesting at the time of termination shall lapse.
     12. Confidentiality & Assignment of Inventions.
          (a) The Executive shall abide by his previously executed
confidentiality and assignment of inventions agreement, set forth in Exhibit A,
attached and incorporated herein.
          (b) Upon the termination of the Executive’s employment, the Executive
(or in the event of his death, the Executive’s personal representative) shall
promptly surrender to the Company the original and all copies of any materials
containing confidential information of the Company which are then in the
Executive’s possession or control, provided, however, the Executive shall not be
required to surrender his rolodexes, personal diaries and other items of a
personal nature.
     13. Noncompetition; Nonsolicitation.
          (a) The Executive acknowledges (i) that in the course of his
employment with the Company he will become familiar with trade secrets and
customer lists of, and other confidential information concerning, the Company
and its Affiliates, customers, and clients and (ii) that his services will be of
special, unique and extraordinary value to the Company.
          (b) The Executive agrees that during the Term of Employment and for a
period of two (2) years following his Termination Date (the “Noncompetition
Period”), he shall not in any manner, directly or indirectly, through any
person, firm, corporation or enterprise, alone or as a member of a partnership
or as an officer, director, stockholder, investor or employee of or advisor or
consultant to any person, firm, corporation or enterprise or otherwise, engage
or be engaged, or assist any other person, firm, corporation or enterprise in
engaging or being engaged (collectively, (“Restricted Activity”)), in any
Competitive Activity.

12



--------------------------------------------------------------------------------



 



          (c) In the event the Executive’s employment is terminated pursuant to
Section 10(d) or Section 11, a Competitive Activity shall mean a business that
sells or offers for sale the product line or product lines (i) of the Company or
any Affiliate at the time in question and (ii) that were being actively
considered to be included in the Company’s or any Affiliate’s product line or
product lines, prior to the Termination Date of the Executive’s employment;
provided that a Competitive Activity shall not include a product line or product
lines of the Company contributing less than 20% of the Company’s revenues for
the year in question, and provided further that a product line or product lines
shall not be deemed to be a Competitive Activity if the product line or product
lines contribute less than 20% of the revenues for the year in question of the
business by which the Executive is employed or with which he is otherwise
associated, and provided further that it is agreed and understood that the
prohibitions provided for in this Section 13(c) shall not restrict Executive
from engaging in Restricted Activity for any subsidiary, division or affiliate
or unit of a company (collectively a “Related Entity”) if that Related Entity is
not engaged in Competitive Activity, irrespective of whether some other Related
Entity of that company engages in what would otherwise be considered to be
Competitive Activity (as long as Executive does not engage in Restricted
Activity for such other Related Entity).
          (d) In the event the Executive is terminated pursuant to Sections
10(c) or 10(e), a Competitive Activity shall mean a business that sells or
offers for sale the product line or product lines (i) of the Company or any
Affiliate at the time in question and (ii) that were being actively considered
to be included in the Company’s or any Affiliate’s product line or product
lines, prior to the Termination Date of the Executive’s employment; provided
that a Competitive Activity shall not include a product line or product lines of
the Company contributing less than five percent (5%) of the Company’s revenues
for the year in question, and provided further that a product line or product
lines shall not be deemed to be a Competitive Activity if the product line or
product lines contribute less than five percent (5%) of the revenues for the
year in question of the business by which the Executive is employed or with
which he is otherwise associated, and provided further that it is agreed and
understood that the prohibitions provided for in this Section 13(d) shall not
restrict Executive from engaging in Restricted Activity for any Related Entity
if that Related Entity is not engaged in Competitive Activity, irrespective of
whether some other Related Entity of that company engages in what would
otherwise be considered to be Competitive Activity (as long as Executive does
not engage in Restricted Activity for such other Related Entity).
          (e) The Executive further agrees that during the Noncompetition Period
he shall not (i) in any manner, directly or indirectly, hire or cause to be
hired any employee of or advisor or consultant to the Company or any of its
Affiliates for any purpose or in any capacity whatsoever, or (ii) in connection
with any business to which Section 13(b) applies, call on, service, solicit or
otherwise do business with any customer of the Company or any of its Affiliates;
provided, however, that the restriction contained in clause (i) of this Section
13(e) shall not apply to, or interfere with, the proper performance by the
Executive of his duties and responsibilities under Section 3 of this Agreement.
          (f) Nothing in this Section 13 shall prohibit the Executive from being
a passive owner of not more than one percent (1%) of the outstanding common
stock, capital stock and equity of any firm, corporation or enterprise so long
as the Executive has no active participation in the management of business of
such firm, corporation or enterprise.

13



--------------------------------------------------------------------------------



 



          (g) If the restrictions stated herein are found by a court to be
unreasonable, the parties hereto agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court shall revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law.
     14. Resolution of Disputes. Any disputes arising under or in connection
with this Agreement shall be resolved by binding arbitration, to be held in
Boston, Massachusetts, in accordance with the rules and procedures of the
American Arbitration Association. Judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. Costs of
the mediation, arbitration or litigation including, without limitation,
reasonable attorneys’ fees of both parties, shall be borne by the Company.
Pending the resolution of the dispute, the Company shall continue payment of all
amounts due and provisions of all benefits to which Executive is entitled, which
amounts shall be subject to repayment to the Company if the Company prevails.
     15. Remedies. Each of the parties to this Agreement shall be entitled to
enforce its rights under this Agreement specifically, to recover damages and
costs (including reasonable attorney’s fees) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor. The parties hereto agree and acknowledge that money damages would not be
an adequate remedy for any breach of the provisions of this Agreement and that
any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement. Nothing in this paragraph is
intended to prevent the parties from raising any and all defenses with respect
to the necessity for, and scope of, such injunctive or equitable relief.
     16. Indemnification.
          (a) The Executive shall continue to be indemnified under the amended
and restated Indemnification Agreement, dated as of July 11, 2000, a copy of
which is attached hereto as Exhibit B, in accordance with the terms of such
agreement.
          (b) The Company agrees to continue and maintain a directors’ and
officers’ liability insurance policy covering the Executive to the extent the
Company provides such coverage for its other senior executives.
     17. Assignability; Binding Nature. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors, heirs (in
the case of the Executive) and assigns. Rights or obligations of the Company
under this Agreement may be assigned or transferred by the Company pursuant to a
merger or consolidation in which the Company is not the continuing entity, or
the sale or liquidation of all or substantially all of the assets of the
Company, provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law. The Company further
agrees that, in the event of a sale of assets or liquidation as described in the
preceding sentence, it shall take whatever action it reasonably can in order to
cause such assignee

14



--------------------------------------------------------------------------------



 



or transferee to expressly assume the liabilities, obligations and duties of the
Company hereunder. No rights or obligations of the Executive under this
Agreement may be assigned or transferred by the Executive other than his rights
to compensation and benefits, which may be transferred only by will or operation
of law.
     18. Representations.
          (a) The Company represents and warrants that it is fully authorized
and empowered to enter into this Agreement and that the performance of its
obligations under this Agreement will not violate any agreement between it and
any other person, firm or organization. The Executive represents that he knows
of no agreement between him and any other person, firm or organization that
would be violated by the performance of his obligations under this Agreement.
          (b) Executive hereby represent and warrants that he is not bound by
the terms of any agreement with any previous employer or other party to refrain
from competing, directly or indirectly, with the business of such previous
employer or any other party. Executive further represents and warrants that
Executive’s performance of all the terms of this Agreement and as an employee of
the Company does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by Executive in confidence
or in trust prior to Executive’s employment with the Company. Executive will not
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or
others. Executive will not hereafter grant anyone any rights inconsistent with
the terms of this Agreement.
     19. Entire Agreement. This Agreement contains the entire understanding and
agreement between the Parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the Parties with respect thereto
(including without limitation the letter agreement dated February 11, 2004);
provided, however, that nothing contained herein shall modify or amend the terms
of any outstanding restricted stock or stock option granted to the Executive in
a manner adverse to the Executive. This is an integrated document.
     20. Amendment or Waiver. No provision in this Agreement may be amended
unless such amendment is agreed to in writing and signed by the Executive and an
authorized officer of the Company. No waiver by either Party of any breach by
the other Party of any condition or provision contained in this Agreement to be
performed by such other Party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by the Executive or an authorized
officer of the Company, as the case may be.
     21. Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, in
whole or in part, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law so as to achieve the purposes of this Agreement.

15



--------------------------------------------------------------------------------



 



     22. References. In the event of the Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to the Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.
     23. Governing Law/Jurisdiction. This Agreement shall be governed in
accordance with the laws of Massachusetts without reference to principles of
conflict of laws.
     24. Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when (a) delivered
personally, (b) sent by certified or registered mail, postage prepaid, return
receipt requested or (c) delivered by overnight courier (provided that a written
acknowledgment of receipt is obtained by the overnight courier) to the Party
concerned at the address indicated below or to such changed address as such
Party may subsequently give such notice of:

         
 
  If to the Company:   Thermo Fisher Scientific Inc.
 
      81 Wyman Street
 
      Waltham, MA 02451
 
      Attention: Senior Vice President and General Counsel
 
       
 
      Copy: Chairman, Compensation Committee of the Board of Directors  
 
  If to the Executive:   Marijn Dekkers
 
      c/o Thermo Fisher Scientific Inc.
 
      81 Wyman Street
 
      Waltham, MA 02451
 
       
 
      Copy:
 
      Paul J. Wessel, Esq.
 
      Milbank, Tweed, Hadley & McCloy LLP
 
      One Chase Manhattan Plaza
 
      New York, New York 10005

     25. Headings. The headings of the sections contained in this Agreement are
for convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.
     26. Counterparts. This Agreement may be executed in two or more
counterparts.
     27. 409A Compliance. This Agreement is intended to comply with Section 409A
of the Code and shall be interpreted consistently therewith. Any provision in
this Agreement that is inconsistent with Section 409A of the Code (including any
guidance thereunder) shall be amended, with the agreement of the Executive and
the Company, to the extent necessary and appropriate to bring it into compliance
with said Section 409A.
[Remainder Intentionally Left Blank]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first written above.

            THERMO FISHER SCIENTIFIC INC.
      By:    /s/ Stephen P. Kaufman       Stephen P. Kaufman        Chairman of
the Compensation Committee of the Board of Directors        /s/Marijn Dekkers
Marijn Dekkers
 
 

17



--------------------------------------------------------------------------------



 



EXHIBIT A
[THERMO ELECTRON LOGO]
COMPANY INFORMATION AND INVENTION AGREEMENT
     In consideration and as a condition of my employment, or if now employed,
the continuation of my employment by Thermo Electron Corporation or a subsidiary
thereof (hereinafter collectively called the “Company”) and the compensation
paid therefor:
     1. I agree not to disclose to others or use for my own benefit during my
employment by the Company or thereafter any trade secrets or Company private
information pertaining to any of the actual or anticipated business of the
Company or any of its customers, consultants, or licensees acquired by me during
the period of my employment, except to such an extent as may be necessary in the
ordinary course of performing my particular duties as an employee of the
Company.
     2. I agree not to disclose to the Company, or to induce the Company to use,
any confidential information or material belonging to others.
     3. I understand that the making of inventions, improvements, and
discoveries is one of the incidents of my employment, or that if not I may
nonetheless make inventions while employed by the Company, and I agree to assign
to Thermo Electron Corporation or its nominee my entire right, title, and
interest in any invention, idea, device, or process, whether patentable or not,
hereafter made or conceived by me solely or jointly with others during the
period of my employment by the Company in an executive, managerial, planning,
technical, research, engineering, or other capacity and which relates in any
manner to the business of the Company, or relates to its actual or planned
research or development, or is suggested or results from any task assigned to me
or work performed by me for or in behalf of the Company, except any invention or
idea which cannot be assigned by the Company because of a prior agreement with
                                         effective until
                                         (give name and date or write “none”).
     4. I agree, in connection with any invention, idea, device, or process
covered by paragraph 3:
          (a) To disclose it promptly in writing to the proper officers or
attorney of the Company.
          (b) To execute promptly, on request, patent applications and
assignments thereof to Thermo Electron or its nominees and to assist the Company
in any reasonable manner to enable it to secure a patent therefor in the United
States and any foreign countries, all without further compensation except as
provided herein.
     5. I further agree that all papers and records of every kind relating to
any invention or improvement included with the terms of the Agreement, which
shall at any time come into my possession shall be the sole and exclusive
property of the Company and shall be surrendered to

 



--------------------------------------------------------------------------------



 



the Company or upon request at any other time either during or after the
termination of such employment.
     6. I further agree that the obligations and undertakings stated above in
paragraph 4b shall continue beyond the termination of my employment by the
Company, but if I am called upon to render such assistance after the termination
of my employment, then I shall be entitled to a fair and reasonable per diem in
addition to reimbursement of any expenses incurred at the request of the
Company.
     7. I agree to identify in an attachment to this Agreement all inventions or
ideas related to the business or actual or planned research or development of
the Company in which I have right, title, or interest, and which were conceived
either wholly or in part by me prior to my employment by the Company but neither
published nor filed in the U.S. Patent and Trademark Office.
     8. I understand that this Agreement supersedes any agreement previously
executed by me relating to the disclosure, assignment and patenting of
inventions, improvements, and discoveries made during my employment by the
Company. This Agreement shall inure to the benefits of the successors and
assigns of the Company and shall be binding upon my heirs, assigns,
administrators, and representatives.
     9. I understand that this Agreement does not apply to an invention which
qualifies fully under the provisions of any statute or regulation which renders
unenforceable the required assignment or transfer of certain inventions made by
an employee such as, but not limited to, Section 2870 of the California Labor
Code.

             
 
       /s/ Marijn E. Dekkers
 
 Employee    
 
           
 
Witness
       October 13, 2000                         
 
 Date                       

                          THERMO ELECTRON CORPORATION    
 
               
 
      By:   /s/ Seth H. Hoogasian
 
   
Witness
               
 
                        October 13, 2000                           Date    

2



--------------------------------------------------------------------------------



 



EXHIBIT B
THERMO ELECTRON CORPORATION
INDEMNIFICATION AGREEMENT
     This Agreement, made and entered into this 11th day of July, 2000
(“Agreement”), by and between Thermo Electron Corporation, a Delaware
corporation (the “Company”), and Marijn E. Dekkers (“Indemnitee”):
     WHEREAS, highly competent persons are becoming more reluctant to serve
publicly-held corporations as directors or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to, and activities on behalf of, the corporation;
     WHEREAS, uncertainties relating to the continued availability of adequate
directors and officers liability insurance (“D&O Insurance”) and uncertainties
relating to indemnification have increased the difficulty of attracting and
retaining such persons;
     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that the difficulty in attracting and retaining such persons is detrimental to
the best interests of the Company’s stockholders and that the Company should act
to assure such persons that there will be increased certainty of such protection
in the future;
     WHEREAS, it is reasonable, prudent and necessary for the Company to
obligate itself contractually to indemnify such persons so that they will serve
or continue to serve the Company free from undue concern that they will not be
so indemnified;
     WHEREAS, Indemnitee is willing to serve, continue to serve and/or take on
additional service for or on behalf of the Company on the condition that he or
she be so indemnified and that such indemnification be so guaranteed;
     NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the Company and Indemnitee do hereby covenant and agree as
follows:
     1. Services by Indemnitee. Indemnitee agrees to serve or continue to serve
as a director or officer of the Company. This Agreement shall not impose any
obligation on Indemnitee or the Company to continue Indemnitee’s position with
the Company beyond any period otherwise applicable.
     2. Indemnity. The Company shall indemnify, and shall advance Expenses (as
hereinafter defined) to, Indemnitee as provided in this Agreement and to the
fullest extent permitted by law.
     3. General. Indemnitee shall be entitled to the rights of indemnification
provided in this Section 3 if, by reason of his or her Corporate Status (as
hereinafter defined), Indemnitee is, or is threatened to be made, a party to any
threatened, pending, or completed action, suit, arbitration, alternative dispute
resolution proceeding, investigation, administrative hearing or

 



--------------------------------------------------------------------------------



 



other proceeding whether civil, criminal, administrative or investigative (other
than an action, suit or proceeding covered by Section 4 hereof). Pursuant to
this Section 3, Indemnitee shall be indemnified against Expenses, judgments,
penalties, fines and/or amounts paid in settlement incurred by Indemnitee or on
his or her behalf in connection with such action, suit, arbitration, alternative
dispute resolution proceeding, investigation, administrative hearing or other
proceeding whether civil, criminal, administrative or investigative or any
claim, issue or matter therein and whether or not Indemnitee is made a party
thereto, if Indemnitee acted in good faith and in a manner Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, and, with
respect to any criminal action or proceeding, had no reasonable cause to believe
his or her conduct was unlawful.
     4. Proceedings by or in the Right of the Company. In the case of any
threatened, pending or completed action, suit or proceeding by or in the right
of the Company, indemnification shall be made to the maximum extent permitted
under Delaware law.
     5. Indemnification for Expenses of a Party who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is, by reason of his or her Corporate Status, a party to and is
successful, on the merits or otherwise, in any action, suit, arbitration,
alternative dispute resolution proceeding, investigation, administrative hearing
or other proceeding whether civil, criminal, administrative or investigative,
Indemnitee shall be indemnified against all Expenses incurred by Indemnitee or
on his or her behalf in connection therewith. If Indemnitee is not wholly
successful but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such action, suit, arbitration,
alternative dispute resolution proceeding, investigation, administrative hearing
or other proceeding whether civil, criminal, administrative or investigative,
the Company shall indemnify Indemnitee against all Expenses incurred by
Indemnitee or on his or her behalf in connection with each successfully resolved
claim, issue or matter. For purposes of this Section and without limitation, the
termination of any claim, issue or matter by dismissal, or withdrawal with or
without prejudice, shall be deemed to be a successful result as to such claim,
issue or matter.
     6. Advance of Expenses. The Company shall advance all Expenses incurred by
or on behalf of Indemnitee in connection with any action, suit, arbitration,
alternative dispute resolution proceeding, investigation, administrative hearing
or other proceeding involving his or her Corporate Status whether civil,
criminal, administrative or investigative within twenty (20) days after the
receipt by the Company of a statement or statements from Indemnitee requesting
such advance or advances from time to time, whether prior to or after final
disposition of such action, suit, arbitration, alternative dispute resolution
proceeding, investigation, administrative hearing or other proceeding whether
civil, criminal, administrative or investigative. Such statement or statements
shall reasonably evidence the Expenses incurred by Indemnitee and shall include
or be preceded or accompanied by an undertaking by or on behalf of Indemnitee to
repay any Expenses advanced if it shall ultimately be determined that Indemnitee
is not entitled to be indemnified against such Expenses, which undertaking shall
be accepted by or on behalf of the Company without reference to the financial
ability of Indemnitee to make repayment.

2



--------------------------------------------------------------------------------



 



     7. Procedure for Determination of Entitlement to Indemnification.
          (a) To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification.
          (b) Upon written request by Indemnitee for indemnification pursuant to
Section 7(a) hereof, a determination, if required (but only to the extent
required) by applicable law as a precondition to payment, with respect to
Indemnitee’s entitlement thereto shall be made in the specific case: (i) if a
Change in Control (as hereinafter defined) shall have occurred, by Independent
Counsel (as hereinafter defined) in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee (unless Indemnitee shall request that
such determination be made by the Board or the stockholders, in which case the
determination shall be made in the manner provided below in clauses (ii) or
(iii)); (ii) if a Change of Control shall not have occurred, (A) by the Board by
a majority vote of Disinterested Directors (as hereinafter defined), even if
less than a quorum, or (B) by a committee of Disinterested Directors designated
by a majority vote of Disinterested Directors, even if less than a quorum, or
(C) if the Disinterested Directors so direct, by Independent Counsel in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee
or (D) by the stockholders of the Company; or (iii) as provided in Section 8(b)
of this Agreement; and, if it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten (10) days after
such determination. Indemnitee shall cooperate with the person, persons or
entity making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorney’s fees and disbursements) incurred by
Indemnitee in so cooperating shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom.
          (c) In the event the determination of entitlement to indemnification
is to be made by Independent Counsel pursuant to Section 7(b) of this Agreement,
the Independent Counsel shall be selected as provided in this Section 7(c). If a
Change of Control shall not have occurred, the Independent Counsel shall be
selected by the Board, and the Company shall give written notice to Indemnitee
advising him or her of the identity of the Independent Counsel so selected. If a
Change of Control shall have occurred, the Independent Counsel shall be selected
by Indemnitee (unless Indemnitee shall request that such selection be made by
the Board, in which event the preceding sentence shall apply), and Indemnitee
shall give written notice to the Company advising it of the identity of the
Independent Counsel so selected. In either event, Indemnitee or the Company, as
the case may be, may, within seven (7) days after such written notice of
selection shall have been given, deliver to the Company or to Indemnitee, as the
case may be, a written objection to such selection. Such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent

3



--------------------------------------------------------------------------------



 



Counsel” as defined in Section 14 of this Agreement, and the objection shall set
forth with particularity the factual basis of such assertion. If such written
objection is made, the Independent Counsel so selected may not serve as
Independent Counsel unless and until a court has determined that such objection
is without merit. If, within twenty (20) days after submission by Indemnitee of
a written request for indemnification pursuant to Section 7(a) hereof, no
Independent Counsel shall have been selected or if selected, shall have been
objected to, in accordance with this Section 7(c), either the Company or
Indemnitee may petition the Court of Chancery of the State of Delaware or other
court of competent jurisdiction for resolution of any objection which shall have
been made by the Company or Indemnitee to the other’s selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by the Court or by such other person as the Court shall designate, and the
person with respect to whom an objection is favorably resolved or the person so
appointed shall act as Independent Counsel under Section 7(b) hereof. The
Company shall pay reasonable fees and expenses of Independent Counsel incurred
in connection with its acting in such capacity pursuant to Section 7(b) hereof.
The Company shall pay any and all reasonable fees and expenses incident to the
procedures of this Section 7(c), regardless of the manner in which such
Independent Counsel was selected or appointed. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 9(a) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).
     8. Presumptions and Effect of Certain Proceedings.
          (a) If a Change of Control shall have occurred, in making a
determination with respect to entitlement to indemnification hereunder, the
person, persons or entity making such determination shall presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 7(a) of this
Agreement, and the Company shall have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption.
          (b) If the person, persons or entity empowered or selected under
Section 7 of this Agreement to determine whether Indemnitee is entitled to
indemnification shall not have made such determination within sixty (60) days
after receipt by the Company of the request therefor, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and Indemnitee shall be entitled to such indemnification, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law; provided, however, that such 60-day period
may be extended for a reasonable time, not to exceed an additional thirty
(30) days, if the person, persons or entity making the determination with
respect to entitlement to indemnification in good faith requires such additional
time for the obtaining or evaluating of documentation and/or information
relating thereto; and provided, further, that the foregoing provisions of this
Section 8(b) shall not apply (i) if the determination of entitlement to
indemnification is to be made by the stockholders pursuant to Section 7(b) of
this Agreement and if (A) within fifteen (15) days after receipt by the Company
of the request for such determination the Board has resolved to submit such
determination to the stockholders for their consideration at an annual

4



--------------------------------------------------------------------------------



 



meeting thereof to be held within one hundred twenty (120) days after such
receipt and such determination is made thereat, or (B) a special meeting of
stockholders is called within fifteen (15) days after such receipt for the
purpose of making such determination, such meeting is held for such purpose
within one hundred five (105) days after having been so called and such
determination is made thereat, or (ii) if the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 7(b) of
this Agreement.
          (c) The termination of any action, suit, arbitration, alternative
dispute resolution proceeding, investigation, administrative hearing or other
proceeding whether civil, criminal, administrative or investigative or of any
claim, issue or matter therein by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee did not
act in good faith and in a manner which Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company or, with respect to any
criminal action or proceeding, that Indemnitee had reasonable cause to believe
that his or her conduct was unlawful.
     9. Remedies of Indemnitee.
          (a) In the event that (i) a determination is made pursuant to
Section 7 of this Agreement that Indemnitee is not entitled to indemnification
under this Agreement, (ii) advancement of Expenses is not timely made pursuant
to Section 6 of this Agreement, (iii) the determination of entitlement to
indemnification is to be by Independent Counsel pursuant to Section 7(b) of this
Agreement and such determination shall not have been made and delivered in a
written opinion within ninety (90) days after receipt by the Company of the
request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 5 of this Agreement within ten (10) days after receipt by
the Company of a written request therefor, or (v) payment of indemnification is
not made within ten (10) days after a determination has been made that
Indemnitee is entitled to indemnification or such determination is deemed to
have been made pursuant to Section 8 of this Agreement, Indemnitee shall be
entitled to an adjudication in an appropriate court of the State of Delaware, or
in any other court of competent jurisdiction, of Indemnitee’s entitlement to
such indemnification or advancement of Expenses. Alternatively, Indemnitee, at
his or her option, may seek an award in arbitration to be conducted by a single
arbitrator pursuant to the rules of the American Arbitration Association.
Indemnitee shall commence such proceeding seeking an adjudication or an award in
arbitration within one hundred eighty (180) days following the date on which
Indemnitee first has the right to commence such proceeding pursuant to this
Section 9(a). The Company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration.
          (b) In the event that a determination shall have been made pursuant to
Section 7 of this Agreement that Indemnitee is not entitled to indemnification,
any judicial proceeding or arbitration commenced pursuant to this Section 9
shall be conducted in all respects as a de novo trial, or arbitration, on the
merits and Indemnitee shall not be prejudiced by reason of that adverse
determination. If a Change of Control shall have occurred, in any judicial
proceeding or arbitration commenced pursuant to this Section 9 the Company shall
have the burden of proving that Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be.

5



--------------------------------------------------------------------------------



 



          (c) If a determination shall have been made or deemed to have been
made pursuant to Section 7 or 8 of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 9, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.
          (d) The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 9 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.
          (e) In the event that Indemnitee, pursuant to this Section 9, seeks a
judicial adjudication of or an award in arbitration to enforce Indemnitee’s
rights under, or to recover damages for breach of, this Agreement, Indemnitee
shall be entitled to recover from the Company, and shall be indemnified by the
Company against, any and all expenses (of the types described in the definition
of Expenses in Section 14 of this Agreement) actually and reasonably incurred by
him or her in such judicial adjudication or arbitration, but only if Indemnitee
prevails therein. If it shall be determined in said judicial adjudication or
arbitration that Indemnitee is entitled to receive part but not all of the
indemnification or advancement of expenses sought, the expenses incurred by
Indemnitee in connection with such judicial adjudication or arbitration shall be
appropriately prorated.
     10. Security. To the extent requested by Indemnitee and approved by the
Board, the Company shall at any time and from time to time provide security to
Indemnitee for the Company’s obligations hereunder through an irrevocable bank
line of credit, funded trust or other collateral. Any such security, once
provided to Indemnitee, may not be revoked or released without the prior written
consent of Indemnitee.
     11. Non-Exclusivity; Duration of Agreement; Insurance; Subrogation.
          (a) The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement are in addition to and shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Company’s certificate of incorporation or
by-laws, any other agreement, a vote of stockholders or a resolution of
directors, or otherwise. Without limiting the foregoing, the Company shall
indemnify Indemnitee to the fullest extent permitted under Delaware law. This
Agreement shall continue until and terminate upon the later of (a) ten
(10) years after the date that Indemnitee shall have ceased to serve as a
director or officer of the Company or director, officer or other fiduciary of
any other corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise which Indemnitee served at the request of the Company; or
(b) the final termination of all pending actions, suits, arbitrations,
alternative dispute resolution proceedings, investigations, administrative
hearings or other proceedings whether civil, criminal, administrative or
investigative in respect of which Indemnitee is granted rights of
indemnification or advancement of Expenses hereunder and of any proceeding
commenced by Indemnitee pursuant to Section 9 of this Agreement relating
thereto. This Agreement shall be

6



--------------------------------------------------------------------------------



 



binding upon the Company and its successors and assigns and shall inure to the
benefit of Indemnitee and his or her heirs, executors and administrators.
          (b) To the extent that the Company maintains D&O Insurance, Indemnitee
shall be covered by such D&O Insurance in accordance with its terms to the
maximum extent of the coverage available for any director or officer under such
policy or policies.
          (c) In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.
          (d) The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.
     12. Severability; Reformation. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby; and (b) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested by the provision held invalid, illegal or unenforceable.
     13. Exception to Right of Indemnification or Advancement of Expenses.
Notwithstanding any other provision of this Agreement, Indemnitee shall not be
entitled to indemnification or advancement of Expenses under this Agreement with
respect to any action, suit or proceeding, or any claim therein, initiated,
brought or made by Indemnitee (i) against the Company, unless a Change in
Control shall have occurred, or (ii) against any person other than the Company,
unless approved in advance by the Board.
     14. Definitions. For purposes of this Agreement:
          (a) “Change in Control” means an event or occurrence set forth in any
one or more of subsection (i) through (iv) below (including an event or
occurrence that constitutes a Change in Control under one of such subsections
but is specifically exempted from another such subsection):
          (i) the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 40% or more of either (A)

7



--------------------------------------------------------------------------------



 



the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition by the Company, (B) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(C) any acquisition by any corporation pursuant to a transaction which complies
with clauses (A) and (B) of subsection (iii) of this Section 14(a); or
          (ii) such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (A) who was a member of the Board on
September 23, 1999 or (B) who was nominated or elected subsequent to such date
by at least a majority of the directors who were Continuing Directors at the
time of such nomination or election; provided, however, that there shall be
excluded form this clause (B) any individual whose initial assumption of office
occurred as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents, by or on behalf of a person other than the Board; or
          (iii) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (A) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; and (B) no
Person (excluding the Acquiring Corporation or any employee benefit plan (or
related trust) maintained or sponsored by the Company or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 40% or more of the then
outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors; or
          (iv) approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company; or

8



--------------------------------------------------------------------------------



 



          (b) “Corporate Status” describes the status of a person who is or was
or has agreed to become a director of the Company, or is or was an officer or
fiduciary of the Company or a director, officer or fiduciary of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which such person is or was serving at the request of the Company.
          (c) “Disinterested Director” means a director of the Company who is
not and was not a party to the action, suit, arbitration, alternative dispute
resolution proceeding, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative in respect
of which indemnification is sought by Indemnitee.
          (d) “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees and expenses of experts,
including but not limited to fees and expenses of investment bankers and/or
consultants which the Company has authorized Indemnitee to hire and attorneys
for such experts, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, deliver service fees, a reasonable per diem
fee to compensate Indemnitee for his or her professional time and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend or investigating an
action, suit, arbitration, alternative dispute resolution proceeding,
investigation, administrative hearing or any other proceeding whether civil,
criminal, administrative or investigative.
          (e) “Independent Counsel” means a law firm, with over 100 lawyers,
that is experienced in matters of corporation law and neither currently is, nor
in the past five years has been, retained to represent: (i) the Company
(including any subsidiary thereof) or Indemnitee in any matter material to
either such party or (ii) any other party to the action, suit, arbitration,
alternative dispute resolution proceeding, investigation, administrative hearing
or any other proceeding whether civil, criminal, administrative or investigative
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.
     15. Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
     16. Modification and Waiver. This Agreement may be amended from time to
time to reflect changes in Delaware law or for other reasons. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.
     17. Notice by Indemnitee. Indemnitee agrees promptly to notify the Company
in writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any matter which may be
subject to indemnification or

9



--------------------------------------------------------------------------------



 



advancement of Expenses covered hereunder; provided, however, that the failure
to give any such notice shall not disqualify Indemnitee from indemnification
hereunder.
     18. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:
          (a) If to Indemnitee, to: The address shown beneath his or her
signature on the last page hereof
          (b) If to the Company to: Thermo Electron Corporation 81 Wyman Street
P.O. Box 9046 Waltham, MA 02454-9046 Attn: Corporate Secretary or to such other
address as may have been furnished to Indemnitee by the Company or to the
Company by Indemnitee, as the case may be.
     19. Governing Law. The parties agree that this Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of
Delaware.
     20. Entire Agreement. This agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of the subject matter contained
herein; and any prior agreement of the parties hereto in respect of the subject
matter contained herein is hereby terminated and cancelled.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year first above written.

                      Attest:       THERMO ELECTRON CORPORATION    
 
                   
By:
  /s/ Sandra L. Lambert     
 
                   By:   /s/ Seth H. Hoogasian                         
 
   
 
  Sandra L. Lambert           Seth H. Hoogasian    
 
  Vice President, Secretary           Vice President and General Counsel    
 
                                INDEMNITEE    
 
                                /s/ Marijn E. Dekkers                          
          Marijn E. Dekkers    
 
                                Address:    

10



--------------------------------------------------------------------------------



 



EXHIBIT C
EXECUTIVE RETENTION AGREEMENT
     THIS AGREEMENT by and between THERMO ELECTRON CORPORATION, a Delaware
corporation (the “Company”), and Marijn E. Dekkers (the “Executive”) is made as
of November 21, 2002 (the “Effective Date”).
     WHEREAS, the Company recognizes that, as is the case with many
publicly-held corporations, the possibility of a change in control of the
Company exists and that such possibility, and the uncertainty and questions
which it may raise among key personnel, may result in the departure or
distraction of key personnel to the detriment of the Company and its
stockholders;
     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that appropriate steps should be taken to reinforce and encourage the continued
employment and dedication of the Company’s key personnel without distraction
from the possibility of a change in control of the Company and related events
and circumstances; and
     NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ, the Company agrees that the Executive shall receive the
severance benefits set forth in this Agreement in the event the Executive’s
employment with the Company is terminated under the circumstances described
below subsequent to a Change in Control (as defined in Section 1.1).
1. Key Definitions.
     As used herein, the following terms shall have the following respective
meanings:
     1.1 “Change in Control” means an event or occurrence set forth in any one
or more of subsections (a) through (d) below (including an event or occurrence
that constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection):
          (a) the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 40% or more of either (i) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition by the Company, (ii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (iii) any acquisition by any corporation pursuant
to a transaction which complies with clauses (i) and (ii) of subsection (c) of
this Section 1.1; or
          (b) such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the





--------------------------------------------------------------------------------



 



Company), where the term “Continuing Director” means at any date a member of the
Board (i) who was a member of the Board on the date of the execution of this
Agreement or (ii) who was nominated or elected subsequent to such date by at
least a majority of the directors who were Continuing Directors at the time of
such nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided, however, that there shall
be excluded from this clause (ii) any individual whose initial assumption of
office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board; or
          (c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (i) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; and
(ii) no Person (excluding the Acquiring Corporation or any employee benefit plan
(or related trust) maintained or sponsored by the Company or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 40% or more of the then
outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors; or
          (d) approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
     1.2 “Change in Control Date” means the first date during the Term (as
defined in Section 2) on which a Change in Control occurs. Anything in this
Agreement to the contrary notwithstanding, if (a) a Change in Control occurs,
(b) the Executive’s employment with the Company is terminated prior to the date
on which the Change in Control occurs, and (c) it is reasonably demonstrated by
the Executive that such termination of employment (i) was at the request of a
third party who has taken steps reasonably calculated to effect a Change in
Control or (ii) otherwise arose in connection with or in anticipation of a
Change in Control, then for all purposes of this Agreement the “Change in
Control Date” shall mean the date immediately prior to the date of such
termination of employment.

2



--------------------------------------------------------------------------------



 



     1.3 “Cause” means the Executive’s willful engagement in illegal conduct or
gross misconduct after the Change in Control Date which is materially and
demonstrably injurious to the Company. For purposes of this Section 1.3, no act
or failure to act by the Executive shall be considered “willful” unless it is
done, or omitted to be done, in bad faith and without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.
     1.4 “Good Reason” means the occurrence, without the Executive’s written
consent, of any of the events or circumstances set forth in clauses (a) through
(g) below. Notwithstanding the occurrence of any such event or circumstance,
such occurrence shall not be deemed to constitute Good Reason if, prior to the
Date of Termination specified in the Notice of Termination (each as defined in
Section 3.2(a)) given by the Executive in respect thereof, such event or
circumstance has been fully corrected and the Executive has been reasonably
compensated for any losses or damages resulting therefrom (provided that such
right of correction by the Company shall only apply to the first Notice of
Termination for Good Reason given by the Executive).
          (a) the assignment to the Executive of duties inconsistent in any
material respect with the Executive’s position (including status, offices,
titles and reporting requirements), authority or responsibilities in effect
immediately prior to the earliest to occur of (i) the Change in Control Date,
(ii) the date of the execution by the Company of the initial written agreement
or instrument providing for the Change in Control or (iii) the date of the
adoption by the Board of Directors of a resolution providing for the Change in
Control (with the earliest to occur of such dates referred to herein as the
“Measurement Date”) or a material diminution in such position, authority or
responsibilities;
          (b) a reduction in the Executive’s annual base salary as in effect on
the Measurement Date or as the same was or may be increased thereafter from time
to time;
          (c) the failure by the Company to (i) continue in effect any material
compensation or benefit plan or program (including without limitation any life
insurance, medical, health and accident or disability plan and any vacation or
automobile program or policy) (a “Benefit Plan”) in which the Executive
participates or which is applicable to the Executive immediately prior to the
Measurement Date, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan or
program, (ii) continue the Executive’s participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable than
the basis existing immediately prior to the Measurement Date (iii) award cash
bonuses to the Executive in amounts and in a manner substantially consistent
with past practice in light of the Company’s financial performance or
(iv) continue to provide any material fringe benefit enjoyed by Executive
immediately prior to the Measurement Date;
          (d) a change by the Company in the location at which the Executive
performs his principal duties for the Company to a new location that is both
(i) outside a radius of 50 miles from the Executive’s principal residence
immediately prior to the Measurement Date and (ii) more than 30 miles from the
location at which the Executive performed his principal duties for the Company
immediately prior to the Measurement Date; or a requirement by the Company that

3



--------------------------------------------------------------------------------



 



the Executive travel on Company business to a substantially greater extent than
required immediately prior to the Measurement Date;
          (e) the failure of the Company to obtain the agreement from any
successor to the Company to assume and agree to perform this Agreement, as
required by Section 6.1;
          (f) a purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 3.2(a); or
          (g) any failure of the Company to pay or provide to the Executive any
portion of the Executive’s compensation or benefits due under any Benefit Plan
within seven days of the date such compensation or benefits are due, or any
material breach by the Company of this Agreement or any employment agreement
with the Executive.
     The Executive’s right to terminate his employment for Good Reason shall not
be affected by his incapacity due to physical or mental illness.
     1.5 “Disability” means the Executive’s absence from the full-time
performance of the Executive’s duties with the Company for 180 consecutive
calendar days as a result of incapacity due to mental or physical illness which
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Executive or the Executive’s legal
representative.
2. Term of Agreement.
     This Agreement, and all rights and obligations of the parties hereunder,
shall take effect upon the Effective Date and shall expire upon the first to
occur of (a) the expiration of the Term (as defined below) if a Change in
Control has not occurred during the Term, (b) the date 18 months after the
Change in Control Date, if the Executive is still employed by the Company as of
such later date, or (c) the fulfillment by the Company of all of its obligations
under Sections 4 and 5.2 if the Executive’s employment with the Company
terminates within 18 months following the Change in Control Date. “Term” shall
mean the period commencing as of the Effective Date and continuing in effect
through December 31, 2003; provided, however, that commencing on January 1, 2003
and each January 1, thereafter, the Term shall be automatically extended for one
additional year unless, not later than 90 days prior to the scheduled expiration
of the Term (or any extension thereof), the Company shall have given the
Executive written notice that the Term will not be extended.
3. Employment Status; Termination Following Change in Control.
     3.1 Not an Employment Contract. The Executive acknowledges that this
Agreement does not constitute a contract of employment or impose on the Company
any obligation to retain the Executive as an employee and that this Agreement
does not prevent the Executive from terminating employment at any time. If the
Executive’s employment with the Company terminates for any reason and
subsequently a Change in Control shall occur, the Executive shall not be
entitled to any benefits hereunder except as otherwise provided pursuant to
Section 1.2.

4



--------------------------------------------------------------------------------



 



     3.2 Termination of Employment.
          (a) If the Change in Control Date occurs during the Term, any
termination of the Executive’s employment by the Company or by the Executive
within 18 months following the Change in Control Date (other than due to the
death of the Executive) shall be communicated by a written notice to the other
party hereto (the “Notice of Termination”), given in accordance with Section 7.
Any Notice of Termination shall: (i) indicate the specific termination provision
(if any) of this Agreement relied upon by the party giving such notice, (ii) to
the extent applicable, set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) specify the Date of
Termination (as defined below). The effective date of an employment termination
(the “Date of Termination”) shall be the close of business on the date specified
in the Notice of Termination (which date may not be less than 15 days or more
than 120 days after the date of delivery of such Notice of Termination), in the
case of a termination other than one due to the Executive’s death, or the date
of the Executive’s death, as the case may be. In the event the Company fails to
satisfy the requirements of Section 3.2(a) regarding a Notice of Termination,
the purported termination of the Executive’s employment pursuant to such Notice
of Termination shall not be effective for purposes of this Agreement.
          (b) The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting any such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.
          (c) Any Notice of Termination for Cause given by the Company must be
given within 90 days of the occurrence of the event(s) or circumstance(s) which
constitute(s) Cause. Prior to any Notice of Termination for Cause being given
(and prior to any termination for Cause being effective), the Executive shall be
entitled to a hearing before the Board of Directors of the Company at which he
may, at his election, be represented by counsel and at which he shall have a
reasonable opportunity to be heard. Such hearing shall be held on not less than
15 days prior written notice to the Executive stating the Board of Directors’
intention to terminate the Executive for Cause and stating in detail the
particular event(s) or circumstance(s) which the Board of Directors believes
constitutes Cause for termination.
          (d) Any Notice of Termination for Good Reason given by the Executive
must be given within 90 days of the occurrence of the event(s) or
circumstance(s) which constitute(s) Good Reason.
4. Benefits to Executive.
     4.1 Stock Acceleration. If the Change in Control Date occurs during the
Term, then, effective upon the Change in Control Date, (a) each outstanding
option to purchase shares of Common Stock of the Company held by the Executive
shall become immediately exercisable in full and will no longer be subject to a
right of repurchase by the Company and (b) each outstanding restricted stock
award shall be deemed to be fully vested and will no longer be subject to a
right of repurchase by the Company.

5



--------------------------------------------------------------------------------



 



     4.2 Compensation. If the Change in Control Date occurs during the Term and
the Executive’s employment with the Company terminates within 18 months
following the Change in Control Date, the Executive shall be entitled to the
following benefits:
          (a) Termination Without Cause or for Good Reason. If the Executive’s
employment with the Company is terminated by the Company (other than for Cause,
Disability or Death) or by the Executive for Good Reason within 18 months
following the Change in Control Date, then the Executive shall be entitled to
the following benefits:
          (i) the Company shall pay to the Executive in a lump sum in cash
within 30 days after the Date of Termination the aggregate of the following
amounts:
(1) the sum of (A) the Executive’s base salary through the Date of Termination,
(B) the product of (x) the annual bonus paid or payable (including any bonus or
portion thereof which has been earned but deferred) for the most recently
completed fiscal year and (y) a fraction, the numerator of which is the number
of days in the current fiscal year through the Date of Termination, and the
denominator of which is 365 and (C) the amount of any compensation previously
deferred by the Executive (together with any accrued interest or earnings
thereon) and any accrued vacation pay, in each case to the extent not previously
paid (the sum of the amounts described in clauses (A), (B), and (C) shall be
hereinafter referred to as the “Accrued Obligations”); and
(2) the amount equal to (A) three multiplied by (B) the sum of (x) the
Executive’s highest annual base salary in any twelve-month period (on a rolling
basis) during the five-year period prior to the Change in Control Date and
(y) the Executive’s highest annual bonus in any twelve-month period (on a
rolling basis) during the five-year period prior to the Change in Control Date.
          (ii) for three years after the Date of Termination, or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue to provide benefits to the
Executive and the Executive’s family at least equal to those which would have
been provided to them if the Executive’s employment had not been terminated, in
accordance with the applicable Benefit Plans in effect on the Measurement Date
or, if more favorable to the Executive and his family, in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies; provided, however, that if the Executive becomes
reemployed with another employer and is eligible to receive a particular type of
benefits (e.g., health insurance benefits) from such employer on terms at least
as favorable to the Executive and his family as those being provided by the
Company, then the Company shall no longer be required to provide those
particular benefits to the Executive and his family;
          (iii) to the extent not previously paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive following the
Executive’s termination of employment under any plan, program, policy, practice,
contract or

6



--------------------------------------------------------------------------------



 



agreement of the Company and its affiliated companies (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”); and
          (iv) for purposes of determining eligibility (but not the time of
commencement of benefits) of the Executive for retiree benefits to which the
Executive is entitled, the Executive shall be considered to have remained
employed by the Company until three years after the Date of Termination.
          (b) Resignation without Good Reason; Termination for Death or
Disability. If the Executive voluntarily terminates his employment with the
Company within 18 months following the Change in Control Date, excluding a
termination for Good Reason, or if the Executive’s employment with the Company
is terminated by reason of the Executive’s death or Disability within 18 months
following the Change in Control Date, then the Company shall (i) pay the
Executive (or his estate, if applicable), in a lump sum in cash within 30 days
after the Date of Termination, the Accrued Obligations and (ii) timely pay or
provide to the Executive the Other Benefits.
          (c) Termination for Cause. If the Company terminates the Executive’s
employment with the Company for Cause within 18 months following the Change in
Control Date, then the Company shall (i) pay the Executive, in a lump sum in
cash within 30 days after the Date of Termination, the sum of (A) the
Executive’s annual base salary through the Date of Termination and (B) the
amount of any compensation previously deferred by the Executive, in each case to
the extent not previously paid, and (ii) timely pay or provide to the Executive
the Other Benefits.
     4.3 Taxes.
          (a) In the event that the Company undergoes a “Change in Ownership or
Control” (as defined below), and thereafter, the Executive becomes eligible to
receive “Contingent Compensation Payments” (as defined below) the Company shall,
as soon as administratively feasible after the Executive becomes so eligible
determine and notify the Executive (with reasonable detail regarding the basis
for its determinations) (i) which of the payments or benefits due to the
Executive following such Change in Ownership or Control constitute Contingent
Compensation Payments, (ii) the amount, if any, of the excise tax (the “Excise
Tax”) payable pursuant to Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), by the Executive with respect to such Contingent
Compensation Payment and (iii) the amount of the “Gross-Up Payment” (as defined
below) due to the Executive with respect to such Contingent Compensation
Payment. Within 30 days after delivery of such notice to the Executive, the
Executive shall deliver a response to the Company (the “Executive Response”)
stating either (A) that he agrees with the Company’s determination pursuant to
the preceding sentence or (B) that he disagrees with such determination, in
which case he shall indicate which payment and/or benefits should be
characterized as a Contingent Compensation Payment, the amount of the Excise Tax
with respect to such Contingent Compensation Payment and the amount of the
Gross-Up Payment due to the Executive with respect to such Contingent
Compensation Payment. If the Executive states in the Executive Response that he
agrees with the Company’s determination, the Company shall make the Gross-Up
Payment to the Executive within three business days following delivery to the
Company of the Executive Response. If the

7



--------------------------------------------------------------------------------



 



Executive states in the Executive Response that he disagrees with the Company’s
determination, then, for a period of 15 days following delivery of the Executive
Response, the Executive and the Company shall use good faith efforts to resolve
such dispute. If such dispute is not resolved within such 15-day period, such
dispute shall be settled exclusively by arbitration in Boston, Massachusetts, in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. The Company shall, within three business days following delivery
to the Company of the Executive Response, make to the Executive those Gross-Up
Payments as to which there is no dispute between the Company and the Executive
regarding whether they should be made. The balance of the Gross-Up Payments
shall be made within three business days following the resolution of such
dispute. The amount of any payments to be made to the Executive following the
resolution of such dispute shall be increased by the amount of the accrued
interest thereon computed at the prime rate announced from time to time by The
Wall Street Journal compounded monthly from the date that such payments
originally were due. In the event that the Executive fails to deliver an
Executive Response on or before the required date, the Company’s initial
determination shall be final.
          (b) For purposes of this Section 4.3, the following terms shall have
the following respective meanings:
          (i) “Change in Ownership or Control” shall mean a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company determined in accordance with
Section 280G(b)(2) of the Code.
          (ii) “Contingent Compensation Payment” shall mean any payment (or
benefit) in the nature of compensation that is made or supplied to a
“disqualified individual” (as defined in Section 280G(c) of the Code) and that
is contingent (within the meaning of Section 280G(b)(2)(A)(i) of the Code) on a
Change in Ownership or Control of the Company.
          (iii) “Gross-Up Payment” shall mean an amount equal to the sum of
(i) the amount of the Excise Tax payable with respect to a Contingent
Compensation Payment and (ii) the amount necessary to pay all additional taxes
imposed on (or economically borne by) the Executive (including the Excise Taxes,
state and federal income taxes and all applicable withholding taxes)
attributable to the receipt of such Gross-Up Payment. For purposes of the
preceding sentence, all taxes attributable to the receipt of the Gross-Up
Payment shall be computed assuming the application of the maximum tax rates
provided by law.
     4.4 Outplacement Services. In the event the Executive is terminated by the
Company (other than for Cause, Disability or Death), or the Executive terminates
employment for Good Reason, within 18 months following the Change in Control
Date, the Company shall provide outplacement services through one or more
outside firms of the Executive’s choosing up to an aggregate of $25,000, with
such services to extend until the earlier of (i) 12 months following the
termination of Executive’s employment or (ii) the date the Executive secures
full time employment.

8



--------------------------------------------------------------------------------



 



     4.5 Mitigation. The Executive shall not be required to mitigate the amount
of any payment or benefits provided for in this Section 4 by seeking other
employment or otherwise. Further, except as provided in Section 4.2(a)(ii), the
amount of any payment or benefits provided for in this Section 4 shall not be
reduced by any compensation earned by the Executive as a result of employment by
another employer, by retirement benefits, by offset against any amount claimed
to be owed by the Executive to the Company or otherwise.
5. Disputes.
     5.1 Settlement of Disputes; Arbitration. All claims by the Executive for
benefits under this Agreement shall be directed to and determined by the Board
of Directors of the Company and shall be in writing. Any denial by the Board of
Directors of a claim for benefits under this Agreement shall be delivered to the
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board of Directors
shall afford a reasonable opportunity to the Executive for a review of the
decision denying a claim. Any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Boston, Massachusetts, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.
     5.2 Expenses. The Company agrees to pay as incurred, to the full extent
permitted by law, all legal, accounting and other fees and expenses which the
Executive may reasonably incur as a result of any claim or contest (regardless
of the outcome thereof) by the Company, the Executive or others regarding the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive regarding the amount of any payment or benefits
pursuant to this Agreement), plus in each case interest on any delayed payment
at the applicable Federal rate provided for in Section 7872(f)(2)(A) of the
Code.
6. Successors.
     6.1 Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall be a breach of this Agreement and shall
constitute Good Reason if the Executive elects to terminate employment, except
that for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination. As used in
this Agreement, “Company” shall mean the Company as defined above and any
successor to its business or assets as aforesaid which assumes and agrees to
perform this Agreement, by operation of law or otherwise.
     6.2 Successor to Executive. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Executive should die while any amount would still be payable to
the Executive or his family hereunder if the Executive had

9



--------------------------------------------------------------------------------



 



continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the executors, personal
representatives or administrators of the Executive’s estate.
7. Notice.
     All notices, instructions and other communications given hereunder or in
connection herewith shall be in writing. Any such notice, instruction or
communication shall be sent either (i) by registered or certified mail, return
receipt requested, postage prepaid, or (ii) prepaid via a reputable nationwide
overnight courier service, in each case addressed to the Company, at 81 Wyman
Street, Waltham, Massachusetts and to the Executive at the Executive’s principal
residence as currently reflected on the Company’s records (or to such other
address as either the Company or the Executive may have furnished to the other
in writing in accordance herewith). Any such notice, instruction or
communication shall be deemed to have been delivered five business days after it
is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent via a reputable nationwide
overnight courier service. Either party may give any notice, instruction or
other communication hereunder using any other means, but no such notice,
instruction or other communication shall be deemed to have been duly delivered
unless and until it actually is received by the party for whom it is intended.
8. Miscellaneous.
     8.1 Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
     8.2 Injunctive Relief. The Company and the Executive agree that any breach
of this Agreement by the Company is likely to cause the Executive substantial
and irrevocable damage and therefore, in the event of any such breach, in
addition to such other remedies which may be available, the Executive shall have
the right to specific performance and injunctive relief.
     8.3 Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal laws of the
Commonwealth of Massachusetts, without regard to conflicts of law principles.
     8.4 Waivers. No waiver by the Executive at any time of any breach of, or
compliance with, any provision of this Agreement to be performed by the Company
shall be deemed a waiver of that or any other provision at any subsequent time.
     8.5 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.
     8.6 Tax Withholding. Any payments provided for hereunder shall be paid net
of any applicable tax withholding required under federal, state or local law.
     8.7 Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements,

10



--------------------------------------------------------------------------------



 



promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any party hereto in respect of the subject matter contained herein; and any
prior agreement of the parties hereto in respect of the subject matter contained
herein is hereby terminated and cancelled.
     8.8 Amendments. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.
[Remainder of Page Intentionally Blank]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first set forth above.

            THERMO ELECTRON CORPORATION
      By:   /s/ Stephen G. Sheehan                                          
Stephen G. Sheehan        Senior Vice President, Human Resources     

            EXECUTIVE
      /s/ Marijn E. Dekkers       Marijn E. Dekkers           

12